Citation Nr: 1820021	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vision impairment. 

2.  Entitlement to service connection for a bilateral arm disorder. 

3.  Entitlement to service connection for a bilateral shoulder disorder. 

4.  Entitlement to service connection for a bilateral knee disorder. 

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August 1975 to December 1975.  He had additional service with Marine Corps Reserve until June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO), which denied the claims for service connection for right and left arm disorder, and continued the denial of claims for service connection for right and left shoulder disorders, right and left knee disorders, hypertension, and vision impairment. 

In June 2016, the appellant testified before the undersigned during a Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran's refractive error and presbyopia are not disabilities for VA compensation purposes.

2.  A bilateral arm disability was not caused or aggravated by any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).
3.  A bilateral shoulder disability was not caused or aggravated by any period of ACDUTRA or INACDUTRA.

4.  A bilateral knee disability, to include degenerative arthritis, was not caused or aggravated by any period of ACDUTRA or INACDUTRA. 

5.  Hypertension was not caused or aggravated by any period of ACDUTRA. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for vision impairment have not been met.  38 U.S.C. §§ 101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 4.9 (2017).

2.  The criteria for entitlement to service connection for a bilateral arm disorder have not been met.  38 U.S.C. §§ 101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306 (2017).

3.  The criteria for entitlement to service connection for a bilateral shoulder disorder have not been met.  38 U.S.C. §§ 101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306 (2017).

4.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306 (2017).

5.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The VA's duty to notify was satisfied by way of letters sent to the appellant in February and June 2011 that fully addressed all notice elements and were sent prior to the initial RO decision in these matters.  

The duty to assist has also been satisfied; therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the RO obtained VA service treatment records and post-service VA treatments.  Notably, the appellant has not responded to VA's request for assistance in identifying and obtaining pertinent private treatments.

The Board acknowledges that the appellant has not been afforded VA examinations in conjunction with his claims for service connection for bilateral arm, bilateral shoulder, and bilateral knee disorders, hypertension, or vision impairment.  VA examinations were not necessary for these claims since the competent and credible evidence does not show that any arm, shoulder, knee, hypertension, or vision disability may be related to service.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, there is no competent evidence of current vision disability or evidence of a hypertension or chronic arm, shoulder, and knee disorders due to disease or injury during active duty for training or during the appellant's service with the Marine Corps Reserves.  Further, there is no competent and credible evidence suggesting a relationship between the appellant's current symptoms and periods of active duty for training or inactive duty for training.  Thus, the Board finds that the low threshold under McLendon has not been met and a VA examination for the claimed disorders is not warranted.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b) (2012); 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status"); see also 38 U.S.C. §§ 1110, 1131 (2012).  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 
With respect to the appellant's Marine Corps Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101 (22), (24) (2012); 38 C.F.R. § 3.6 (2017).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c). INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101 (23)(A).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C. § 1111 (2012) and 38 U.S.C. § 1153 (2012), and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acicula v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 47)).

The appellant seeks entitlement to service connection for bilateral arm disorder, bilateral shoulder disorder, bilateral knee disorder, hypertension, and vision impairment.  He contends that he has current disabilities as a result of his service with the Marine Corps Reserve.  The appellant has not asserted that he suffered any specific injury to his arms, shoulders, knees, or eye during any period of ACDUTRA or INACDUTRA, and he has not asserted that his hypertension had an onset during any period of ACDUTRA. Rather, during the June 2016 Board hearing, the Veteran testified that his current problems did not occur until 10 to 15 years after his discharge from Marine Corps Reserve.  However, the appellant believes that he has current disabilities as a result of his nine years of Marine Corps Reserve service. 

For service connection, the Veteran must have a current disability.  A review of the appellant's VA treatment records shows his medical history of hypertension, bilateral shoulder pain, and bilateral knee pain.  A November 2010 VA x-ray films report revealed findings of degenerative arthritis in both knees.  A September 2014 VA eye consultation report showed diagnoses of refractive error and presbyopia.

A disability of the hands or shoulders other than the Veteran's report of pain is not noted in the medical records.  VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  However, given the Veteran's reports of chronic pain involving his hands and shoulders, the Board will presume that he has disabilities for the purpose of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The current disability element of service connection is satisfied with respect to the claims for bilateral hand, bilateral shoulders, bilateral knees, and hypertension.  See Davidson, supra. 

With respect to the Veteran's claim for vision impairment, his current diagnoses of refractive error and presbyopia are not considered disabilities for VA purposes.  Under 38 C.F.R. § 3.303 (c), congenital or developmental abnormalities, and refractive errors of the eye due to such eye disorders as myopia, presbyopia and astigmatism are not disabilities for VA purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2017); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality, there is no allegation or evidence that such occurred in this case.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Accordingly, the claim for service connection for vision impairment as result of the appellant's currently diagnosed refractive error and presbyopia must be denied as a matter of law.

Turning back to the claims for service connection for bilateral hand, bilateral shoulders, bilateral knees, and hypertension, the second element of service connection, in-service incurrence or aggravation of a disease or injury, is not satisfied for each of these claims.  See Davidson, supra.  The appellant does not state, and his service treatment records do not otherwise show, that he developed hypertension during a period of ACDUTRA or that he sustained injury to arms, shoulders, or knees during a period of ACDUTRA or INACDUTRA. Rather, the appellant generally asserts that hypertension, bilateral arm disorder, bilateral shoulder disorder, and bilateral knee disorder are result of his military service, without specifying when or how such disease or injury occurred.

A review of the service records show that the appellant was periodically ordered to annual training from 1975 to 1984.  He received normal physical evaluations for his upper extremities and lower extremities on periodic examinations in December 1975, June 1978, April 1980, and May 1981.  The service treatment record does not show evidence of any incident on ACDUTRA or INACDUTRA indicating any arm, shoulder, or knee problems.

 In June 1975 and May 1981, the appellant reported a history of high blood pressure, but his blood pressure reading on his service examinations were generally within normal limits in December 1975, June 1978, April 1980, and May 1981.  The Board finds the history is not probative evidence of high blood pressure during service. Furthermore, there is no evidence, to include history, of elevated blood pressure readings during period of ACDUTRA service.  There is also no evidence of hypertension until decades after the appellant's separation from Marine Corps Reserve service.  Again, presumption of incurrence of certain chronic diseases manifested to a compensable degree within one year of separation and presumption of aggravation are not applicable without previously established veteran status.  See Bowers, 26 Vet. App. at 206-07; Smith, 24 Vet. App. at 45-48.  (2010). Therefore, the burden is on the appellant to submit or identify evidence of onset or aggravation of hypertension beyond its natural progression during a training period.  See Smith, 24 Vet. App. at 48; Donnellan, 24 Vet. App. at 171-172.  The record contains no such evidence.

In addition, there is no line of duty determinations or other evidence of injury or aggravation of the appellant's arm, shoulder or knee condition during any training periods.  Moreover, there is no medical or lay evidence, including statements by the appellant, that his hypertension, bilateral hand, bilateral shoulders, or bilateral knees problems had an onset during a training period or were aggravated during a training period.

Accordingly, the second element of service connection, incurrence of disease or injury, during period of ACDUTRA or INACDUTRA has not been shown for any of the claimed disorders. 

For the sake of completeness, the Board will address the third element (3), nexus to military service.  See Davidson, supra.  The claims also fails on this basis because there is no evidence of record that relates the Veteran's hypertension, bilateral arm disorder, bilateral shoulder disorder, or bilateral knee disorder to military service. 

While the Board does not doubt the sincerity of the Veteran's belief that he has developed hypertension, bilateral arm, bilateral shoulder, and bilateral knee disabilities as a result of his Marine Corps Reserve service, these claims turn on medical matters: the diagnosis of any current disorder and its relationship to the appellant's period of ACDUTRA and INACDUTRA. While the Board is sympathetic to the appellant's claims, and he is certainly competent to describe his experiences in service, he is not competent to relate the above-cited disabilities to service.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the appellant does not have vision impairment as result of an eye disability for VA compensation purposes, and the appellant's service treatment records contain no competent medical evidence of hypertension, bilateral arm, bilateral shoulder, or bilateral knee problems, and the record is devoid of any persuasive medical evidence linking his current conditions to his military service.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for vision impairment, hypertension, bilateral arm disorder, bilateral shoulder disorder, and bilateral knee disorder are denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for vision impairment is denied. 

Entitlement to service connection for a bilateral arm disorder is denied. 

Entitlement to service connection for a bilateral shoulder disorder is denied. 

Entitlement to service connection for a bilateral knee disorder is denied. 

Entitlement to service connection for hypertension is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


